Citation Nr: 0122450	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  98-00 675A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Eligibility for Department of Veterans Affairs death pension 
as the surviving spouse of veteran.



REPRESENTATION

Appellant represented by:	Harry W. Moore, Jr. Attorney 
at Law 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from February 1948 to April 
1953 and died in December 1996.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Pittsburgh, Pennsylvania, (hereinafter RO).  In May 
2001, a hearing was held at the RO before the Board Member 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).  


FINDINGS OF FACT

1.  VA held in a March 1963 Administrative Decision that a 
common law marriage arose between the veteran and the 
appellant no later than April 1953. 

2.  The veteran and the appellant were divorced in September 
1963.  

3.  The appellant filed a claim for entitlement to VA death 
benefits as the surviving spouse of the veteran in January 
1997. 


CONCLUSION OF LAW

The veteran and the appellant were not married at the time of 
the veteran's death, and the appellant is not entitled to 
recognition as the surviving spouse of the veteran for 
purposes of VA death benefits.  38 U.S.C.A. § 101(3) (West 
1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.206 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I Facts/Contentions

It has essentially been contended by and on behalf of the 
appellant that she is entitled to VA death pension benefits 
because her divorce from the veteran was due to the 
misconduct of the veteran in that the grounds for the divorce 
were on the basis of cruelty by the veteran.  In addition, it 
has been argued that the appellant is entitled to the 
benefits sought because she never remarried, lived with a 
person of the opposite sex or held herself out openly to the 
public to be the spouse of another person prior the veteran's 
death.  The veteran's attorney has argued in essence that it 
would be improper for the VA to mandate that she remain 
married to the veteran to preserve her pension rights when to 
do so would have endangered her life and the lives of her 
children.  

Summarizing the evidence of record, the VA regional office in 
Denver Colorado held in a March 1963 Administrative Decision 
that a common law marriage arose between the veteran and the 
appellant no later than April 1953.  The veteran and the 
appellant were divorced in September 1963, with the basis of 
the divorce being "extreme and repeated acts of cruelty" by 
the veteran.  Following the veteran's death in December 1996, 
the appellant filed a claim for entitlement to VA death 
benefits as the surviving spouse of the veteran in January 
1997.  By letter dated in January 1997, the RO informed the 
appellant that she was not entitled to death pension because 
of her divorce from the veteran in September 1963.  The RO 
also informed the appellant in this letter that were no 
accrued benefits payable, and it does not appear from the 
evidence before the Board that the appellant has appealed 
that decision.

II. Analysis

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the appellant is required in order to comply 
with the duty to assist mandated by statute, to include the 
recently enacted Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)), 
and implementing regulations 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.316(a).  In this regard, as the law and 
not the evidence is dispositive in the adjudication of the 
appellant's claim below, there appears to be no evidence that 
could be obtained which would change the outcome below.  
Sabonis v. Brown, 6 Vet. App. 426, 430, (1994).  

Under the applicable criteria, improved death pension is a 
benefit payable to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death.  38 
U.S.C.A. § 1541(a) (West 1991); 38 C.F.R. § 3.3(b)(4). 

Except as provided in 38 C.F.R. § 3.52 (2000), a "surviving 
spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j) and 
who was the spouse of the veteran at the time of the 
veteran's death and:  (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) except as provided in 38 
C.F.R. § 3.55 (2000), has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 C.F.R. § 3.50 (emphasis added). 

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c) (West 1991); 38 C.F.R. § 
3.1(j).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2000).

It is not disputed that at the time of the veteran's death in 
December 1996, the appellant was divorced from the veteran.  
Accordingly, at the time of the veteran's death, the 
appellant was not his "surviving spouse."  The term 
"surviving spouse" means a person of the opposite sex who 
was the spouse of a veteran at the time of the veteran's 
death (and meets the requirements of 38 C.F.R. § 3.1(j)), and 
who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse).  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  The applicable 
laws and regulations clearly require that the parties be 
lawfully married at the time of a veteran's death for the 
appellant to be considered a surviving spouse.  Accordingly, 
since the appellant does not meet the definition of a 
surviving spouse under the provisions of 38 C.F.R. § 3.50, 
the claim must be denied.

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  38 C.F.R. § 
3.206.  The appellant has acknowledged that she and the 
veteran were divorced at the time of his death and she has 
not alleged that the divorce was not valid.  While the 
arguments with respect to the nature of the divorce and the 
appellant's fidelity to the veteran until the time of his 
death have been considered, they simply do not provide a 
basis for entitlement to recognition as the surviving spouse 
under the controlling legal authority cited above.  Thus, as 
the Board is bound by these criteria, it must conclude that 
the appellant has failed to submit credible and persuasive 
evidence demonstrating that she is the surviving spouse of 
the veteran.  As such, the claim for entitlement to VA 
recognition as the surviving spouse of the veteran is denied.  
Sabonis, 6 Vet. App. at 426; 38 U.S.C.A. §§ 101(3); 38 C.F.R. 
§ 3.50.


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for the purpose of receipt of VA death 
pension; the benefits sought on appeal are denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

